Title: To Alexander Hamilton from Baron de Rottenbourg, 3 July 1791
From: Rottenbourg, Baron de
To: Hamilton, Alexander


London, July 3, 1791. “… J’ai pris la liberté de vous ecrire il y a environ 6. Semaines.… Aujourdhui je m’emancipe de Vous importuner une Seconde fois à la Sollicitation de ma femme … pour obtenir à la cour Federale une entiere reparation des Abus cruels que MMrs. Burr & Cutting ont fait de ma trop grande confiance et credulité.… Je vous demande mille pardons de mes importunités, mais persuadé comme je suis de la bonté de votre cœur vis à vis des infortunés innocents, et le de votre droitures, je ne puis que me flatter que vous ne voudrés pas lui refuser cette faveur.…”
